Me. Justice Wole
delivered tfie opinion of tfie court,
In tfie Municipal'District of Caguas tfie following complaint was filed against José Aranda Massó:
“In the city of Caguas on the 25th of November, 1906, before me, Pedro Vergne de la Concha, Municipal Judge, there appeared Rafael San Millan, lieutenant of Insular Police, a resident of Caguas and after being duly sworn — said: That he files this complaint in the name of *303The People of Porto Rico, against José Aranda Massó, a resident of .the barrio of-for the crime of assault committed on the 26th •of November in the judicial district of this court, in the following manner: That the accused at about 10:45 p. m., of the previous night, -treacherously committed upon the citizen Gerardo Maiti, an assault, firing three shots at him with a revolver. The following are witnesses •of this act: Clemente Aponte, Josefa Maiti, and Nicolasa Bruno and ■Carmen Maiti. Rafael San Millan, lieutenant Insular Police. Sworn, and subscribed to before me this 26th day of November, 1906. — Mo.lina, Justice of the Peace.”
Tlie case was appealed to the District Court of Huma-cao, and before the proof was presented the attorney of the ■defendant presented a motion to the court asking that the case be dismissed because it did not appear that the act complained of was commited in the jurisdiction of the court of Oaguas. This motion was overruled by the court. It would "be better practice if a complaint should specify the exact place where the crime was committed, especially as the jurisdiction of the municipal court located at Caguas includes both Taguas and Aguas Buenas by virtue of the Judiciary Act of March 10, 1904.
However, section 82 of the Code of Criminal Procedure, an cl paragraph 4 discloses that an information is sufficient if it can be understood therefrom that the offense was committed at some place within the jurisdiction of the court. Less particularity, even, is necessary for a complaint than for an information, and it would be straining a point to dismiss a case where the former shows that the offense was committed within the judicial district of such municipal court. The action of the district court in dismissing the motion was properly taken. Thereafter the attorney for the defendant on another motion asked that the court dismiss the case because of the form and validity of the complaint. This motion was overruled by the court, and after the trial the defendant was sentenced to a year and a half in jail, and to the payment of a fine -of $300 and the costs.
*304On appeal to this court the attorney for the appellant,, alleges as error in addition to the fact that his first motion was overruled, that the complaint did not set forth clearly and distinctly the particular treachery £alevosía) of which the act consisted.
We agree with the fiscal that the fact whether the act was done with or without treachery does not influence the classification of the crime nor the imposition of the punishment, and that the act of the accused in firing three shots from his revolver was sufficient to qualify the crime as an aggravated assault.
Another objection made by the appellant is that the complaint was not signed by the district attorney. While this is made a requisite for informations, there is no law requiring such step to be taken with respect to a complaint.
Section 22 of the Code of Criminal Procedure, as amended by Act of March 12, 1903, shows that among other things, a complaint may be made by the affidavit of a complaining witness or the authority or officer by whom the. arrest of the offending party was made, as was done in the case at bar.
None of the facts of the trial have been presented to this court by way of bill of exceptions, and we find no error in the record, and the judgment of the district court must be affirmecL

Affirmed. ■

Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary concurred.